ALLOWANCE
Claims 1-7, 10, 11, and 14-24 are allowed
	Regarding applicants’ claim 1, the prior art does not teach or suggest a conductive micro-pin, comprising, a body having a first end surface, a second end surface, a first side surface connecting the first end surface and the second end surface, and a first corner between the first end surface and the first side surface, wherein the first side surface is substantially flat, the first corner is substantially rounded, and the first side surface is substantially hourglass-shaped.
Regarding applicants’ claim 10, a conductive micro pin comprising, a body having a first end surface, a second end surface, a first side surface connecting the first end surface and the second end surface, a second side surface connecting the first end surface and the second end surface, a first corner between the first side surface and the second side surface, wherein the first side surface and the second side surface are substantially flat, the first corner is substantially rounded, and the first side surface is substantially hourglass-shaped.
Regarding applicants’ claim 14, a conductive micro pin comprising, a body having a first end surface, a second end surface, a first side surface connected to the first end surface, a second side surface connected to the first side surface and separated from the first end surface by the first side surface, and a first corner between the first side surface and the second side surface, wherein the first corner is substantially rounded, and the first side surface is substantially hourglass-shaped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/            Primary Examiner, Art Unit 1784